Citation Nr: 0916121	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-35 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right lower 
extremity neurological disability, to include peripheral 
neuropathy and lumbar radiculopathy.

2.  Entitlement to service connection for left lower 
extremity neurological disability, to include peripheral 
neuropathy and lumbar radiculopathy.

3.  Entitlement to special monthly compensation based on loss 
of use of both legs.

4.  Entitlement to a certificate of eligibility for 
automobile and adaptive equipment or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States 
Coast Guard from July 1940 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005, April 2006, and April 2007 
rating decisions by the Hartford, Connecticut, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
May 2005 decision denied entitlement to an automobile or 
adaptive equipment grant.  The April 2006 decision denied 
entitlement to special monthly compensation based on loss of 
use of both legs.  The April 2007 decision denied entitlement 
to service connection for bilateral peripheral neuropathy and 
an increased evaluation for service connected hypertension.

When this matter was previously before the Board in August 
2008, entitlement to an increased evaluation for hypertension 
was denied, and the remaining issues were remanded to the RO 
via the Appeals Management Center (AMC) for additional 
development.  No further issue remains on appeal with regard 
to hypertension.  The remaining issues on appeal, listed 
above, are now returned to the Board for further appellate 
consideration.

The Veteran requested a personal hearing before a Decision 
Review Officer (DRO) at the RO, but twice failed to appear.  
He has shown good cause for the failures to appear, but has 
not requested rescheduling of the hearing.

The Board again notes that the Veteran has raised additional 
claims for benefits that have not been addressed by the RO.  
He claims entitlement to service connection for the residuals 
of a stroke as secondary to hypertension.  He also appears to 
have renewed a claim for entitlement to specially adapted 
housing or a home adaptation grant; the Veteran withdrew an 
earlier appeal on this issue in July 1998.  His 
representative has again raised the issue in January and July 
2008 correspondence.  These issues are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran is claiming service connection for neurological 
impairment of the left and right legs.  He alternately claims 
compensation based on direct service connection for 
neuropathy and/or secondary service connection for 
radiculopathy.  

In August 2008, the Board remanded the claims to the AMC for 
further development.  In that remand, the Board requested 
that an examination be provided to obtain a clear diagnosis 
with regard to the Veteran's condition and a medical opinion 
with regard to the etiology of the Veteran's lower extremity 
neurological symptoms.  

In an attempt to carry out the remand requests, the AMC, in 
September 2008,  requested that the VA Medical Center (VAMC) 
in Newington, Connecticut, schedule the Veteran for 
peripheral nerves and spine examinations.  A handwritten note 
on the examination request dated in January 2009 states 
"Vet[eran] refused exam at this location."  In a March 2009 
supplemental statement of the case (SSOC), the RO denied the 
Veteran's claims indicating that the Veteran did not want to 
attend the scheduled examination.  In an April 2009 
statement, the Veteran's representative clarified matters by 
explaining that it was not that the Veteran refused an 
examination, but rather that he did not wish to attend an 
examination at that location.  The representative asked that 
the AMC contact the appellant to ascertain which VAMC is 
nearest his place of residence and to thereafter schedule a 
new examination at that location.  

The Board notes that the overwhelming majority of the 
Veteran's treatment is received at VAMC West Haven, and that 
all of his prior VA examinations have been conducted at VAMC 
West Haven.  The Veteran's residence is located equidistant 
from the two facilities (Newington and West Haven).  No 
information or finding was provided which would indicate that 
the requested examinations and accompanying tests could only 
be accomplished in Newington, and the Board sees no reason 
why VA should not honor the Veteran's request to have the 
examination performed at another location, presumably the 
West Haven VAMC.

Here, the AMC treated the refusal to travel to Newington as a 
failure to report for examination, stating "you did not want 
to attend an examination," and denied the Veteran's claims 
because the evidence of record was insufficient to warrant a 
grant.  See the March 2009 SSOC.  No attempt was made to 
schedule the Veteran at the facility he preferred.  

The Board agrees with the statement from the Veteran's 
representative, and finds that VA had an obligation to 
reschedule the Veteran at the preferred location, within 
reason.  It appears clear from the record that the desired 
location is VAMC West Haven, but at the request of the 
representative, on remand, the VA should confirm the 
Veteran's preference.  

In this matter, the Veteran is currently service connected 
for lumbar spine arthritis.  This diagnosis and the 
disability rating he now receives does not contemplate any 
neurological manifestations - which the Veteran believes are 
service-connected.  The Veteran is now diagnosed with both 
lumbar radiculopathy of the left and right legs, and 
peripheral neuropathy of the legs.  A private doctor, in 
consultation following a VA examination, has stated that the 
two conditions co-exist, but did not offer any opinion 
regarding the origin of either.  The VA examination which 
prompted the referral diagnosed only a peripheral neuropathy 
not likely related to service connected disabilities, and did 
not consider the possible existence of radiculopathy.

Further examination is required to determine the precise 
diagnose with regard to the lower extremity symptoms, and to 
obtain appropriate opinions regarding the likelihood of any 
relationship of each to service or a service connected 
disability.

The remaining issues, regarding special monthly compensation 
for loss of use of both legs and entitlement to automobile or 
adaptive equipment grants, are inextricably intertwined with 
the issues of entitlement to service connection for the leg 
disabilities.  These claims cannot be resolved until the 
matter involving service connection for the neurological 
conditions has been adjudicated.  The Board finds that the 
Veteran's claims are inextricably intertwined, and therefore 
will be addressed together.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and establish his 
preference for the location of necessary 
VA examinations, described below.  If his 
request cannot be accommodated because the 
needed equipment or doctors would be 
unavailable at the desired location, he 
should be so informed, and given an 
opportunity to report for examination at 
an alternate site.  If that is the case, 
the Veteran should be clearly informed of 
the ramifications for failure to report 
for the examination at that location. 

2.  Once the Veteran has identified his 
preferred location, or has agreed to 
appear at an alternate location, schedule 
the Veteran for VA spine and peripheral 
nerves examinations at that site, if at 
all possible.  If not, schedule him for an 
examination at the next closest feasible 
location.  The claims file must be 
reviewed in connection with the 
examinations.  The examiners should be 
asked to state all current diagnoses of 
the low back and the peripheral nerves, 
and to respond to the following:  

a) The spine examiner should opine as to 
whether any currently diagnosed 
disability is at least as likely as not 
related to, or is a progression of, the 
Veteran's service connected lumbar spine 
arthritis.  The functional impairment due 
to such service connected disability 
should be described.

The spine examiner should opine as to 
whether there is any current radiation of 
pain or other neurological sign or 
symptom to the left or right leg due to 
the service connected low back 
disability.  The functional impairment 
and all signs and manifestations of such 
radicular symptoms must be fully 
described.  Additionally, the examiner 
should opine as to what signs or 
symptoms, if any, are related to lumbar 
radiculopathy and which to a generalized 
peripheral neuropathy due to another 
cause other than the Veteran's service-
connected condition(s).

b) The peripheral nerves examiner should 
also opine as to whether, in addition to 
lumbar radiculopathy (if any), there is a 
diagnosed condition of the peripheral 
nerves of the left or right legs.  If so, 
the examiner should opine as to whether 
such disability is at least as likely as 
not related to service or a service 
connected disability.  The impairment 
attributable to any diagnosed 
neurological condition should be fully 
described.  A full and complete rational 
for all opinions expressed is required.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



